DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 8/19/2022. Applicant amended claims 1–8 and added claims 9–12. Claims 1–12 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments filed on 8/19/2022 obviate the claim interpretations under § 112(f). Accordingly, the claim interpretations under § 112(f) are withdrawn.

Applicant’s amendments filed on 8/19/2022 overcome the claim rejections under § 112(b) of claims 2, 4, and 7. Accordingly, the claim rejections under § 112(b) of claim 2, 4, and 7 are withdrawn.

Applicant’s arguments and amendments filed on 8/19/2022 in regards to the previous § 103 rejections have been fully considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5–6, and 8–9 are rejected under 35 U.S.C. § 103 as being unpatentable over Satoh et al. (US20200117192A1) in view of Wang et al. (US20180239352A1); from here on referred to as Satoh and Wang, respectively.

As to claim 1, Satoh discloses a vehicle control system that controls a vehicle capable of performing automated driving, the vehicle control system comprising:
	a first processor configured to generate a target trajectory for the automated driving based on a travel plan of the vehicle (“The vehicle control plan creation unit 103 [i.e., first processor] has functions of: generating a traveling trajectory of the own vehicle.” Emphasis added; see at least ¶ 34.);
	a second processor configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows the target trajectory (“The vehicle control assessment unit 105 [i.e., second processor] has functions of: calculating a steering command value, a brake command value, and a drive command value …; and transmitting respective command values to the steering device 111, the braking device 112, and the driving device 113 provided in the vehicle 110.” Emphasis added; see at least ¶ 37.);
	wherein, during the automated driving, the second processor is configured to control a travel control amount which is a control amount of the vehicle travel control, acquire driving environment information indicating a driving environment around the vehicle, and perform preventive safety control for intervening in the travel control amount so as to prevent or avoid a collision between the vehicle and an obstacle based on the driving environment information (Steering device 111, braking device 112, and driving device 113 are controlled based on a “steering command value,” “brake command value,” and “drive command value” received from the “vehicle control assessment unit 105.” See at least ¶¶ 39–41.. “On the basis of … information obtained from the surrounding environment recognition unit 101 [i.e., driving environment information], the obstacle 1201 … jumps out toward the target trajectory of the vehicle 110 b, and the vehicle 110 b in automated driving plans a travel to avoid the obstacle by correcting the target trajectory.” Emphasis added; see at least ¶ 94, FIG. 12);
	wherein, in the preventive safety control, the second processor is configured to acquire a driving involvement degree indicating a degree of involvement of a person in driving of the vehicle, and to change an intervention degree to the travel control amount in the preventive safety control based on the driving involvement degree (“The driver senses a risk of colliding with the obstacle 1201 … and the driver starts collision avoidance by own steering operation or brake operation. At this time, the override information acquisition unit 104 acquires the override by the steering operation and the brake operation.” That is, the driver’s steering and brake operations associated with the override correspond to a driving involvement degree. See at least ¶ 97; see also FIG. 13. “The driver's steering operation and the brake operation are all permitted, and a control amount added with the driver's intervention amount is outputted to each actuator, in addition to the steering control amount and the brake control amount based on the original vehicle control plan.” That is, an intervention degree is changed to a travel control amount based on the driving involvement degree. See at least ¶ 102.). 
	Satoh fails to explicitly disclose the driving involvement degree is based on an automated driving level of the vehicle, an elapsed time during which a driver performs a driving override operation during automated driving, a frequency with which the driver performs a driving override operation during automated driving, or whether there is a passenger in the driver's seat during automated driving.
	However, Wang teaches the driving involvement degree is based on an automated driving level of the vehicle (“The driver can set preferences for under what circumstances to operate the vehicle at each of automated levels 210 [fully automatic], 220 [semi-automated], 230 [assisted], and 240 [drive-by-wire].” See at least ¶ 23, FIG. 2.).
	Satoh discloses a vehicle control system comprising a processor configured to perform preventative driving control, acquire a driving involvement degree, and changing an intervention degree based on the acquired driving involvement degree. Wang teaches the driving involvement degree is based on an automated driving level of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Satoh with the feature of: the driving involvement degree is based on an automated driving level of the vehicle, as taught by Wang, because this feature is a well-known technique in the art of vehicle control for, as suggested by Wang, “enabl[ing] a vehicle to perform automatic driving operations under various circumstances at different levels of automation.” (¶ 3). 

As to claim 3, Satoh discloses wherein, the first processor is configured to calculate the driving involvement degree based on automated driving information related to the automated driving, and transmit the driving involvement degree to the second processor (“An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount [i.e., automated driving information] acquired by the override information acquisition unit 104.” Emphasis added; see at least ¶ 46. “Vehicle commands may be performed based on a calculated driving involvement degree obtained from the override presence/absence determination unit 201.” See at least ¶ 47; see also ¶ 48 and FIG. 2.).

As to claim 5, Satoh discloses:
	wherein, the automated driving information includes an operation amount of a travel device of the vehicle by a person (“An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount [i.e., automated driving information] acquired by the override information acquisition unit 104.” Emphasis added; see at least ¶ 46.), and
	wherein, the first processor is configured to calculate the driving involvement degree based on the operation amount (“An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount [i.e., automated driving information] acquired by the override information acquisition unit 104.” Emphasis added; see at least ¶ 46.).

As to claim 6, Satoh discloses:
	wherein, the first processor is configured to transmit automated driving information related to the automated driving to the second processor (“An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount acquired by the override information acquisition unit 104.” That is, the override information acquisition unit 104 may transmit the automated driving information (i.e., the driver operation amount) to the override unit 201. See at least ¶ 46; see also FIG. 2.), and
	wherein, the second processor is configured to calculate the driving involvement degree based on the automated driving information acquired from the first processor (“An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount acquired by the override information acquisition unit 104.” That is, the override unit 201 calculates a driving involvement degree based on the automated driving information acquired from unit 104. See at least ¶ 46; see also FIG. 2).

As to claim 8, Satoh discloses:
	wherein, the automated driving information includes the target trajectory (“When the predicted route passes through a dangerous area … the operation (override) by the driver is determined as a misoperation, and it is determined in step 1602 as a scene where the vehicle control plan is to be prioritized.” That is, a driving involvement degree is calculated based on a generated target trajectory. See at least ¶ 115.), and
	wherein, the second processor is configured to calculate the driving involvement degree based on a degree of agreement between the target trajectory and a current behavior of the vehicle (“When the difference … between the target yaw rate and the actual yaw rate is …, the vehicle behavior … is considered to be in an unstable state … and the steering operation propriety signal is set to ‘impossible.’” That is, the driving involvement degree—i.e., whether it is possible or impossible to override the automatic driving—may be determined based on a difference between the target trajectory and a current behavior of the vehicle. See at least ¶ 61.).

As to claim 9, Satoh fails to explicitly disclose wherein the driving involvement degree is based on the automated driving level of the vehicle.
	However, Wang teaches wherein the driving involvement degree is based on the automated driving level of the vehicle (“The driver can set preferences for under what circumstances to operate the vehicle at each of automated levels 210 [fully automatic], 220 [semi-automated], 230 [assisted], and 240 [drive-by-wire].” See at least ¶ 23, FIG. 2.).
	Satoh discloses a vehicle control system comprising a processor configured to perform preventative driving control, acquire a driving involvement degree, and changing an intervention degree based on the acquired driving involvement degree. Wang teaches wherein the driving involvement degree is based on an automated driving level of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Satoh with the feature of: wherein the driving involvement degree is based on an automated driving level of the vehicle, as taught by Wang, because this feature is a well-known technique in the art of vehicle control for, as suggested by Wang, “enabl[ing] a vehicle to perform automatic driving operations under various circumstances at different levels of automation.” (¶ 3). 

Claim 2 is rejected under § 103 as being unpatentable over Satoh in view of Wang as applied to claim 1, further in view of Reed (US20190389455A1).

As to claim 2, Satoh fails to explicitly disclose wherein, in the preventive safety control, when the driving involvement degree is a first value lower than a second value, the second processor is configured to change the intervention degree so as to accelerate an operation timing of the preventive safety control as compared with a case where the driving involvement degree is the second value. 
	However, Reed teaches wherein, in the preventive safety control, when the driving involvement degree is a first value lower than a second value, the second processor is configured to change the intervention degree so as to accelerate an operation timing of the preventive safety control as compared with a case where the driving involvement degree is the second value (“[A controller may] anticipat[e] situations which … can result in the need for an emergency intervention and [in turn] instead interven[e] earlier and with less intensity.” That is, when the driving involvement degree is a first value lower than a second value (i.e., a driver is not paying attention to the road), an intervention degree may be changed as to intervene in the control of the vehicle—i.e., accelerate an operation timing of the preventive safety control—earlier than in a case where the driving involvement degree is the second value (i.e., a driver is paying attention to the road). See at least ¶ 30.).
	Satoh discloses a vehicle control system comprising a processor configured to perform preventative driving control, acquire a driving involvement degree, and changing an intervention degree based on the acquired driving involvement degree. Wang teaches wherein the driving involvement degree is based on an automated driving level of the vehicle. Reed teaches accelerating an operation timing of the preventative safety control when the driving involvement degree is a first value lower than a second value.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Satoh and Wang and include the feature of: wherein, in the preventive safety control, when the driving involvement degree is a first value lower than a second value, the second processor is configured to change the intervention degree so as to accelerate an operation timing of the preventive safety control as compared with a case where the driving involvement degree is the second value, as taught by Reed, because accelerating an operation timing of preventative safety control based on a driving involvement degree is a useful feature in the art for enhancing safety by, as suggested by Reed, “allow[ing] surrounding traffic more time to react … [thus] increasing the safety of everyone on the road.” (¶ 30). 

Claims 4 and 7 are rejected under § 103 as being unpatentable over Satoh in view of Wang as applied to claim 1, further in view of Yamamoto et al. (US20180074492A1 ; from here on referred to as Yamamoto). 

As to claim 4, Satoh discloses wherein, the automated driving information includes whether the target trajectory is generated (“When the predicted route passes through a dangerous area … the operation (override) by the driver is determined as a misoperation, and it is determined in step 1602 as a scene where the vehicle control plan is to be prioritized.” That is, a driving involvement degree is calculated based on a generated target trajectory. See at least ¶ 115.).
	Satoh fails to explicitly disclose wherein, the first processor is configured to calculate the driving involvement degree as a lower value when the target trajectory is generated than when the target trajectory is not generated.
However, Yamamoto teaches a processor configured to calculate the driving involvement degree as a lower value when the target trajectory is generated than when the target trajectory is not generated (“In step S18, a determination is made as to whether or not a target travel trajectory is capable of being generated …. In the case that the target travel trajectory cannot be generated (step S18: NO), the process returns to step S3.” That is, when a target trajectory is generated, automatic driving is performed. In contrast, when a target trajectory is not generated, automatic driving is canceled and driving is conducted manually. Thus, the driving involvement degree is a lower value when the target trajectory is generated, and it is a higher value when the target trajectory is not generated. See at least ¶ 75, FIG. 5. See also ¶ 60, which shows that step S3 involves the termination of automatic driving. See also ¶¶ 76–77, FIG. 5, which discuss how automatic driving is initiated when a target trajectory is generated.).
	Satoh discloses a vehicle control system comprising a processor configured to perform preventative driving control, wherein the automated driving information includes whether the target trajectory is generated, acquiring a driving involvement degree, and changing an intervention degree based on the acquired driving involvement degree. Wang teaches wherein the driving involvement degree is based on an automated driving level of the vehicle. Yamamoto teaches calculating the driving involvement degree as a lower value when the target trajectory is generated than when the target trajectory is not generated. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Satoh and Wang include the feature of: a processor configured to calculate the driving involvement degree as a lower value when the target trajectory is generated than when the target trajectory is not generated, as taught by Yamamoto, because it is well known in the art that a target trajectory is associated with a lower level of driver control (e.g., automatic driving) as the purpose of a target trajectory is to control the systems of the vehicle to follow the target trajectory, whereas a high level of driver involvement (e.g., manual driving) is not associated with a target trajectory as the driver manually controls the trajectory. Therefore, it would have been obvious to one of ordinary skill in the art to determine that, for example, automatic driving is being performed when a target trajectory is present and manual driving is being performed when a target trajectory is absent. 

As to claim 7, Satoh discloses wherein, the automated driving information includes the target trajectory (“When the predicted route passes through a dangerous area … the operation (override) by the driver is determined as a misoperation, and it is determined in step 1602 as a scene where the vehicle control plan is to be prioritized.” That is, a driving involvement degree is calculated based on a generated target trajectory. See at least ¶ 115.).
	Satoh fails to explicitly disclose wherein, the second processor is configured to calculate the driving involvement degree as a higher value when the target trajectory is an invalid value than when the target trajectory is a valid value.
	However, Yamamoto teaches a processor configured to calculate the driving involvement degree as a higher value when the target trajectory is an invalid value than when the target trajectory is a valid value (“In step S18, a determination is made as to whether or not a target travel trajectory is capable of being generated …. In the case that the target travel trajectory cannot be generated (step S18: NO), the process returns to step S3.” That is, when a target trajectory is generated, automatic driving is performed. In contrast, when a target trajectory is not generated, automatic driving is canceled and driving is conducted manually. Thus, the driving involvement degree is a lower value when the target trajectory is generated, and it is a higher value when the target trajectory is not generated. See at least ¶ 75, FIG. 5. See also ¶ 60, which shows that step S3 involves the termination of automatic driving. See also ¶¶ 76–77, FIG. 5, which discuss how automatic driving is initiated when a target trajectory is generated.).
	Satoh discloses a vehicle control system comprising a processor configured to perform preventative driving control, wherein the automated driving information includes whether the target trajectory is generated, acquiring a driving involvement degree, and changing an intervention degree based on the acquired driving involvement degree. Wang teaches wherein the driving involvement degree is based on an automated driving level of the vehicle. Yamamoto teaches calculating a driving involvement degree as a higher value when the target trajectory is an invalid value.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Satoh and Wang with the feature of: wherein, the second unit is configured to calculate the driving involvement degree as a higher value when the target trajectory is an invalid value than when the target trajectory is a valid value, as taught by Yamamoto, because it is well known in the art that a target trajectory is associated with a lower level of driver control (e.g., automatic driving) as the purpose of a target trajectory is to control the systems of the vehicle to follow the target trajectory, whereas a high level of driver involvement (e.g., manual driving) is not associated with a target trajectory as the driver manually controls the trajectory. Therefore, it would have been obvious to one of ordinary skill in the art to determine that, for example, automatic driving is being performed when a target trajectory is present and manual driving is being performed when a target trajectory is absent.

Claim 10 is rejected under § 103 as being unpatentable over Satoh in view of Wang as applied to claim 1, further in view of Camhi et al. (US20200017124A1; from here on referred to as Camhi).

As to claim 10, the combination of Satoh and Wang fails to explicitly disclose wherein the driving involvement degree is based on the elapsed time during which the driver performs the driving override operation during automated driving.
	However, Camhi teaches wherein the driving involvement degree is based on the elapsed time during which the driver performs the driving override operation during automated driving (“The policy enforcement module 240 can determine that the elapsed time is less than the handover-critical threshold time. Responsive to the determination, the policy enforcement module 240 can continue presenting the indication to the occupant 120 to assume manual control …. The policy enforcement module 240 can determine that the elapsed time is greater than or equal to the handover-critical threshold time. Responsive to the determination, the policy enforcement module 240 can initiate an automated countermeasure procedure to transition the electric vehicle 105 into a stationary state.” That is, a driving involvement degree—i.e., whether the driver is capable of performing manual control or not—is determined based on an elapsed time during which the driver is to perform the driving override operation. See at least ¶ 81.). 
	Satoh discloses a vehicle control system comprising a processor configured to perform preventative driving control, acquire a driving involvement degree, and changing an intervention degree based on the acquired driving involvement degree. Wang teaches wherein the driving involvement degree is based on an automated driving level of the vehicle. Camhi teaches wherein the driving involvement degree is based on the elapsed time during which the driver performs the driving override operation during automated driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Satoh and Wang with the feature of: wherein the driving involvement degree is based on the elapsed time during which the driver performs the driving override operation during automated driving, as taught by Camhi, because determining a driving involvement degree based on an elapsed time for performing the driving override is a useful feature for ascertaining whether a driver is involved or not because, as suggested by Camhi, “By determining the estimated reaction time, the disclosed ADAS can allow for improvement in vehicle functionality and increase the operability of the vehicle across various environments.” (¶ 2).

Claim 11 is rejected under § 103 as being unpatentable over Satoh in view of Wang as applied to claim 1, further in view of Nagata et al. (US20200012279A1; from here on referred to as Nagata).

As to claim 11, the combination of Satoh and Wang fails to explicitly disclose wherein the driving involvement degree is based on the frequency with which the driver performs the driving override operation during automated driving.
	However, Nagata teaches wherein the driving involvement degree is based on the frequency with which the driver performs the driving override operation during automated driving (“The calculation element used by the setting unit 210 includes at least one of (a) a frequency of occurrence of overrides occurring during automatic driving.” See at least ¶ 84. “The setting unit 210 can calculate the adaptation coefficient for each section …. the higher the frequencies of (a) to (d) described above [including the frequency of occurrence of overrides], the higher the possibility of requiring human intervention during automatic driving.” See at least ¶ 85.). 
	Satoh discloses a vehicle control system comprising a processor configured to perform preventative driving control, acquire a driving involvement degree, and changing an intervention degree based on the acquired driving involvement degree. Wang teaches wherein the driving involvement degree is based on an automated driving level of the vehicle. Nagata teaches wherein the driving involvement degree is based on the frequency with which the driver performs the driving override operation during automated driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Satoh and Wang with the feature of: wherein the driving involvement degree is based on the frequency with which the driver performs the driving override operation during automated driving, as taught by Nagata, because analyzing the frequency  with which the driver performs the driving override operation is a useful feature for ascertaining whether a driver is involved or not and enhancing automatic driving. As Nagata suggests, “the automatic driving function may not be used effective by, for example, selecting a route that frequently includes a section where it is originally an automatic driving section, but actually the driver needs to drive manually.” The incorporation of the feature taught by Nagata addresses this problem. 

Claim 12 is rejected under § 103 as being unpatentable over Satoh in view of Wang as applied to claim 1, further in view of Toma et al. (US20190189006A1; from here on referred to as Toma).

As to claim 12, the combination of Satoh and Wang fails to explicitly disclose wherein the driving involvement degree is based on whether there is the passenger in the driver's seat during automated driving.
	However, Toma teaches wherein the driving involvement degree is based on whether there is the passenger in the driver's seat during automated driving (“The vehicle may also switch the level of automatic operation in accordance with the presence or absence of the driver.” See at least ¶ 529.). 
	Satoh discloses a vehicle control system comprising a processor configured to perform preventative driving control, acquire a driving involvement degree, and changing an intervention degree based on the acquired driving involvement degree. Wang teaches wherein the driving involvement degree is based on an automated driving level of the vehicle. Toma teaches wherein the driving involvement degree is based on whether there is the passenger in the driver's seat during automated driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Satoh and Wang with the feature of: wherein the driving involvement degree is based on whether there is the passenger in the driver's seat during automated driving, as taught by Toma, because determining the presence of a passenger in the driver’s seat is a well-known feature in the art for determining a driver involvement degree. Indeed, a driving involvement degree is apparent according to the presence or absence of a passenger in the driver’s seat; for example, the absence of a driver necessarily entails a low driving involvement and vice versa. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668